Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the following Registration Statements: (j) Registration Statements on Form S-8 (Nos. 333-209998, 333-202709, 333-194634, 333-187206 and 333-180334) pertaining to the 2011 Equity Incentive Plan, (ii) Registration Statements on Form S-8 (Nos. 333-209998 and 333-180334) pertaining to the 2011 Equity Incentive Plan and 2011 Employee Stock Purchase Plan, (iii) Registration Statement on Form S-8 (No. 333-172409) pertaining to the 2006 Stock Plan, 2011 Equity Incentive Plan and 2011 Employee Stock Purchase Plan, (iv) Registration Statement on Form S-3 and Amendment No. 1 to Registration Statement on Form S-3 (No. 333-196089), (v) Registration Statement on Form S-3MEF (Nos. 333-190003), and (vi) Registration Statements on Form S-3 (Nos. 333-183237 and 333-182245) of our reports dated March 2 , , with respect to the consolidated financial statements and the effectiveness of internal control over financial reporting of AcelRx Pharmaceuticals, Inc. included in this Annual Report on Form 10-K of AcelRx Pharmaceuticals, Inc. for the year ended December 31, /s/ OUM & CO. LLP San Francisco , California March 2, 2017
